                                             Case 5:21-cv-00281-BLF Document 12 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       RONALD ANTHONY JONES,                           Case No. 21-00281 BLF (PR)
                                  12                     Plaintiff,                        ORDER GRANTING MOTION FOR
Northern District of California




                                                                                           EXTENSION OF TIME TO FILE
 United States District Court




                                  13               v.                                      AMENDED COMPLAINT
                                  14       KYLE RUNGE, et al.,
                                  15                    Defendants.
                                                                                           (Docket No. 11)
                                  16

                                  17

                                  18            Plaintiff, a state prisoner, filed a pro se civil rights action pursuant to 42 U.S.C. §

                                  19   1983 against prison staff at San Quentin State Prison. Dkt. No. 1.1 On May 11, 2021, the

                                  20   Court dismissed the complaint with leave to amend. Dkt. No. 10. Plaintiff was directed to

                                  21   file an amended complaint within twenty-eight days from the date the order was filed. Id.

                                  22            Plaintiff has filed a motion for an extension of time to file an amended complaint

                                  23   due to the law library being closed. Dkt. No. 11. Good cause appearing, the motion is

                                  24   GRANTED. Plaintiff shall file an amended complaint using the court’s form complaint to

                                  25   attempt to correct the deficiencies in the original complaint no later than July 30, 2021.

                                  26

                                  27
                                       1
                                  28       This matter was reassigned to this Court on February 11, 2021. Dkt No. 6.
                                            Case 5:21-cv-00281-BLF Document 12 Filed 06/14/21 Page 2 of 2




                                   1             The amended complaint must include the caption and civil case number used in this
                                   2   order, i.e., Case No. C 21-00281 BLF (PR), and the words “AMENDED COMPLAINT”
                                   3   on the first page. Plaintiff must answer all the questions on the form in order for the action
                                   4   to proceed. Plaintiff is reminded that the amended complaint supersedes the original, and
                                   5   Plaintiff may not make references to the original complaint. Claims not included in the
                                   6   amended complaint are no longer claims and defendants not named in an amended
                                   7   complaint are no longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                   8   Cir.1992).
                                   9             Failure to respond in accordance with this order by filing an amended
                                  10   complaint in the time provided will result in the dismissal of this action without
                                  11   prejudice and without further notice to Plaintiff.
                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: ___June 14, 2021__________                    ________________________
                                                                                            BETH LABSON FREEMAN
                                  14
                                                                                            United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order Granting Mot. for EOT to File Am. Compl.
                                       PRO-SE\BLF\CR.21\00281Jones_eot-ac

                                  28                                                    2
